Citation Nr: 1427874	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  13-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for a psychiatric condition, claimed as depressive disorder, not otherwise specified, also claimed as anxiety condition, secondary to the Veteran's service connected physical disabilities and, if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board recognizes that, following the February 2008 rating decision, the Veteran submitted a May 2011 request to "reopen" his claim for service connection for his psychiatric condition, prompting the RO to determine whether the Veteran submitted new and material evidence to support reopening the claim.  See August 2011 Rating Decision.  Notwithstanding this subsequent determination, however, the Board observes that, in response to the February 2008 rating decision, the Veteran timely submitted a notice of disagreement (NOD) in April 2008.  No statement of the case (SOC) was issued in connection with this NOD.  As such, the Board finds that the Veteran's appeal pertaining to service connection for his psychiatric condition has been pending since the February 2008 rating decision.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (finding that a rating decision did not become final because no SOC was issued after a NOD was timely submitted).

As discussed in further detail below, the Board is reopening the claim for service connection because new and material evidence has been received; however, as further development is needed prior to adjudication, the reopened claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1967 rating decision, the RO denied the Veteran's claim of service connection for a psychiatric condition, claimed as a nervous condition.  In a letter dated November 1967, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the October 1967 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 1967 rating decision that denied service connection for a psychiatric disorder, claimed as a nervous condition, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as a depressive disorder, not otherwise specified, and/or as an anxiety condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a psychiatric condition secondary to his service-connected physical disabilities.  However, the records reflect that he previously filed a claim for such benefits, which was denied in an October 1967 rating decision.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Here, the Veteran did not file a NOD with the October 1967 rating decision that denied service connection for a psychiatric disorder, claimed as a nervous disorder, and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the October 1967 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is "new" when it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Evidence is "material" when, taken by itself or when considered with previous evidence, it relates to an unestablished fact necessary to substantiate the claim.  Id.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board acknowledges that the RO reopened the Veteran's claim of entitlement to service connection and denied that claim on the merits in a February 2008 rating decision.  Despite the RO's determination, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  A 2007 VA examination report concerning the Veteran's psychological condition contains a diagnosis of a depressive disorder, and notes that the Veteran had been treated for depression in 2007.  See November 2007 VA Examination.  Likewise, in his April 2008 NOD, the Veteran stated that he was being treated for depression by two physicians.  See April 2008 NOD.  This evidence, submitted after the October 1967 initial rating decision, supports a finding that the Veteran has a current disability of depression.  As such, the evidence is new and material.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.  Thus, the Board finds that the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as a depressive disorder, not otherwise specified, also claimed as anxiety condition, should be reopened for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric condition, claimed as a depressive disorder, not otherwise specified, and/or an anxiety condition; to this extent, the appeal is granted.  


REMAND

The Veteran was provided with a VA examination in November 2007.  The VA examiner diagnosed the Veteran as having a depressive disorder, and opined that this disability was not due to or related to service or to the Veteran's left knee disability.  See November 2007 VA Examination.  However, the VA examiner did not give a rationale supporting this opinion.  See id.  Moreover, the examiner did not discuss whether the Veteran's depressive disorder and/or anxiety condition was aggravated by the Veteran's service-connected left knee disability or other service connected disabilities.  See id.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, the Board finds that remand is required to obtain a medical opinion as to the origins or etiology of the Veteran's psychiatric condition, and whether that condition was aggravated by his service-connected physical disabilities. 

Further, although the Veteran stated in his April 2008 NOD that he was being treated for depression by Dr. Ramirez Mella and Dr. Burgos, it does not appear that records from these physicians are in the claims file.  Thus the Board finds that this matter must also be remanded for the VA to assist the Veteran in obtaining medical records from these providers, as well as any additional relevant documentation, to support his claim.  

Accordingly, the case is REMANDED for the following action:

1. Physically or electronically associate with the claims file any outstanding VA treatment records (if any) concerning the Veteran's claims. 

2.  Invite the Veteran to provide contact information for Dr. Ramirez Mella and Dr. Burgos, and/or to identify any additional medical providers who treated him for his depression and/or anxiety condition.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. 

3.  Invite the Veteran to submit lay statements and medical evidence from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of any in-service and post-service symptoms.  He should be provided an appropriate amount of time to submit this evidence.

4.  Then schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his psychiatric condition.  The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.  

After a review of the record on appeal and an examination of the Veteran, the examiner is directed to provide answers to the following questions:

a.  Is it at least as likely as not that any current psychiatric condition is related to or had its onset in service?  

b.  Is it at least as likely as not that the Veteran's psychiatric condition was caused by his service connected physical conditions (left knee disability,  right knee disability, degenerative joint disease of the knee, bilaterally, and pterygium, medial left eye)?  

c.  Is it at least as likely as not that the Veteran's psychiatric condition was aggravated by any one or more of his service connected physical conditions?

In answering these questions, the examiner must acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with his psychiatric condition.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for each opinion offered and set forth in a report.

5.  Then readjudicate the claim.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


